[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant, Nirrael Montalvan, Jr., exercised the degree of care which children of similar age (7), experience and judgment would reasonably be expected to use under the circumstances of this case. The defendant, Gladys Montalvan, exercised the care that an ordinarily prudent person would have used under the circumstances. Consequently, the court finds in favor of both of these defendants.
The plaintiff, Vanessa Micci, incurred medically related bills as a consequence of this incident in the amount of $1,132.60 and lost wages in the amount of $900.00. She has suffered intermittent but persistent pain from the date of the accident, August 16, 1987, to the date of trial. The incident caused her CT Page 9330 severe emotional distress and anxiety. The experience was terrifying and unforgettable. A fair and reasonable award under the circumstances warrants a judgment in her favor against the defendant, Edwin Cuevas, as follows:
    Past economic damages:      $  2,032.60 Past non-economic damages:  $ 15,000.00
Total Award   $ 17,032.00
Dated at New Haven, Conn., this 13th day of November, 1991.
Lester H. Aaronson State Trial Referee